Citation Nr: 1011214	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 29, 2003, 
for the award of service connection for PTSD.    

2.  Entitlement to an initial rating in excess of 50 percent 
and a staged rating in excess of 70 percent for posttraumatic 
stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

John Francis, Counsel








INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1985. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.   

The issue involving the ratings for PTSD, including the 
effective date for entitlement to total disability based on 
individual unemployability, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veterans first claim for service connection for PTSD was 
received by the RO on May 29, 2003.  No earlier formal or 
informal claims for any psychiatric disability are of record.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 29, 2003 
for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served as a U.S. Army infantryman, paratrooper, 
and artilleryman, retiring at the rank of Staff Sergeant.  
The Veteran served in the Republic of Vietnam from February 
1968 to February 1969 and was awarded the Bronze Star Medal 
for meritorious service.  

In a May 2007 notice of disagreement, the Veteran quoted from 
a Board decision in an appeal by another appellant for the 
proposition that probative weight should be placed on a 
report of a treating clinician.  The appellant in that case 
contended that the effective date for service connection in 
his claim should have been in April 1987.   However, the 
Veteran here on appeal did not express disagreement with the 
effective date assigned in his case.   

Nevertheless, the RO accepted the correspondence as a 
disagreement with the assigned effective date and issued a 
statement of the case in June 2008.  In July 2008, the 
Veteran filed a substantive appeal of all the issues 
addressed in the statement of the case.  However, the Veteran 
noted that he disagreed with the effective date assigned for 
a total rating, and that he had been unable to work since 
August 2005, several years after the effective date for 
service connection.  Notwithstanding the absence of an 
explicit disagreement by the Veteran with the effective date 
for service connection in this case, and resolving all doubt 
in favor of the Veteran, the Board will accept jurisdiction 
and proceed with the adjudication of this issue. 

Generally, unless otherwise specified, the effective date of 
an award based on an original claim or a claim to reopen 
after final disallowance shall be fixed in accordance with 
the facts found but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have intent to file a claim for VA benefits).  
A claim, whether formal or informal, must be in writing in 
order to be considered a claim or application for benefits.  
See Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a).
38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  Such communication may be 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Id.

The earliest correspondence from the Veteran or any other 
authorized party requesting service connection for any 
acquired psychiatric disorder including PTSD was received by 
the RO on May 29, 2003.  The correspondence included medical 
evidence of diagnosis and treatment for psychiatric disorders 
not earlier than April 2003.  The Veteran does not contend 
nor does the claims file show any evidence of an earlier 
formal or informal claim.  

Therefore, the Board concludes that an effective date for 
service connection for PTSD earlier than May 29, 2003 is not 
warranted because the effective date for service connection 
can be no earlier than the date of receipt of the claim.    

  
ORDER

An effective date earlier than May 29, 2003 for service 
connection for PTSD is denied.  


REMAND

The Veteran's PTSD is currently rated as follows: 50 percent, 
effective in May 2003; 70 percent, with a total disability 
based on individual unemployability, effective in November 
2006; and 100 percent effective in June 2008.  In a May 2007 
notice of disagreement, the Veteran contended that he should 
be entitled to an initial rating greater than 50 percent and 
a total rating for PTSD, effective in August 2005.    

In the May 2007 notice of disagreement, the Veteran noted 
that he has not worked since December 2005 and that he had 
been receiving Social Security Administration disability 
benefits for his psychiatric disability.  Although generally 
VA is not bound by an SSA determination, it is pertinent to 
the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Because the SSA's decision and the records upon 
which the agency based its determination may be relevant to 
VA's adjudication of his pending claim, VA is obliged to 
attempt to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see 
also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the May 2007 notice of disagreement, the Veteran enclosed 
correspondence from the Office of Personnel Management (OPM) 
in December 2005 that acknowledged his application for 
retirement from federal employment based on disability and 
assigned a claim number.  No records of this adjudication 
have been obtained.  In June 2006, a representative of the 
U.S. Postal Service noted that the Veteran's last day of 
employment was in January 2006 and that the Veteran retired 
from employment but was not in receipt of retirement or other 
benefits.  As the date of and reasons for retirement are not 
clear, the records from OPM as the Veteran's last employer 
are relevant and necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all medical and 
adjudicative records associated with the 
award of disability benefits to the 
Veteran.  Associate any records received 
with the claims file. 

2.  Request from the U.S. Office of 
Personnel Management medical and 
adjudicative records associated with the 
date and circumstances of the Veteran's 
retirement from employment with the U.S. 
Postal Service including whether the 
retirement was related to service 
connected disabilities.   

3.  Review the claims file to ensure that 
all the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then 
readjudicate the claim for increased 
initial and staged ratings for PTSD 
including the effective date for total 
disability based on individual 
unemployability.  If any benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative, if any, the requisite 
time period to respond.  Return the case 
to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the Veteran unless he is 
notified.  

The purpose of this remand is to assist the appellant with 
the development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, B	oard of Veterans' Appeals



 Department of Veterans Affairs


